Title: University of Virginia: State of the Funds of the University, 31 Dec. 1823, 31 December 1823
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    Annual income of the UniversityDThe Annuity15,000.Rent of 6. Hotels @ 150.D. each900. of 100. dormitories @ 16.D1,600. of 9. do smaller @ 12.D108.University rent on 218.D. @ 12.D. each2,61620,224.Annual expencesDBursar’s commission on 20,244.D.202.24Proctor’s salary1,000.Secretary of the Faculty of Professors50.Janitor’s wages and provisions200.Overseer’s wages and provisions200.Hire, maintenance  of 10. laboring men & 1. woman1,050.a horse100.Taxes on land and laborers15.Contingencies182.763,000.7. Professors @ 1500. D and a military instructor 200 D10,700.Surplus6,52420,224.Probable expences of a StudentDDiet100.Dormitory rent8University rent12Tuition on an average60Fuel, candles washing20200Clothing suppose120.Pocket money suppose 3.D. a month35355.1823. Dec. 31. State of the Funds of the University Dec. 31. 23.Funds in hands or due by Bursar’s acct44,295.09½Debts by Proctor’s account3,671.11½deduct annuity of 24. [included] 15,000work still to be done, by do1,800.deduct also loss in subscriptions 2,008.05½17,008.05½Balance applicable to Rotunda21,815.92½27,287.0427,287.04
   2940.30½sum doubtful.932.25sperate. Burs’s lre. Nov. 7. 23 & our report2008.05½desperate
Statement of the monies applied and applicable to the Rotunda.Paid towards the Rotunda before Dec. 31. 1823. by Proctor’s account17,642.13This sum of the 3,671.11½ debts is due on acct of the Rotunda1,728.27½Balance of funds in hand or due, applicable to Rotunda, as above21,815.92½Total of what has been or may be applied to building the Rotunda.41,186.33Account for 1824. by estimate.DCurrent expences of the Institution for this year4,5004,500Compensation to Agent1,5001,500Salaries of 7. Professors for Oct. Nov. Dec.2,625.but for 8. professors wd be3,000Surplus for apparatus, books, contingencies6,375.or if 8. professors6,00015,000.15,000To be paid by the annuity of 182415,000.Annual Account after 1824. as may now be estimated.DAnnuity15,000.Current expences of the Institution3,000.Rent of 6. Hotels @ 150 D9008. Professors @ 1500.D. each12,000.of 100 Dormitories @ 16.D1,600.a military Instructor200of 9. smaller @ 12.D108Surplus for apparatus, books, continge5,024University rent on 218. students @ 12.D.2,616.20,224.20,224.
                        
                    